

116 S4311 IS: Restoring State Mineral Revenues Act
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4311IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. Daines (for himself, Mr. Barrasso, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Mineral Leasing Act to eliminate an administrative fee, and for other purposes.1.Short titleThis Act may be cited as the Restoring State Mineral Revenues Act.2.Elimination of an administrative fee under the Mineral Leasing Act(a)In generalSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended—(1)in subsection (a), in the first sentence, by striking , subject to the provisions of subsection (b),;(2)by striking subsection (b);(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively;(4)in subsection (b)(3)(B)(ii) (as so redesignated), by striking subsection (d) and inserting subsection (c); and(5)in subsection (c)(3)(A)(ii) (as so redesignated), by striking subsection (c)(2)(B) and inserting subsection (b)(2)(B).(b)Conforming amendments(1)Section 6(a) of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 355(a)) is amended—(A)in the first sentence, by striking Subject to the provisions of section 35(b) of the Mineral Leasing Act (30 U.S.C. 191(b)), all and inserting All; and(B)in the second sentence, by striking of the Act of February 25, 1920 (41 Stat. 450; 30 U.S.C. 191) and inserting of the Mineral Leasing Act (30 U.S.C. 191). (2)Section 20(a) of the Geothermal Steam Act of 1970 (30 U.S.C. 1019(a)) is amended in the matter preceding paragraph (1), in the second sentence, by striking the provisions of subsection (b) of section 35 of the Mineral Leasing Act (30 U.S.C. 191(b)) and. (3)Section 205(f) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1735(f)) is amended by striking the fourth, fifth, and sixth sentences. 